Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 2 November 2020, in which claims 1-20 have been cancelled, and new claims 21-42 have been added, is acknowledged.
Claims 21-42 are pending in the instant application.
Claims 26, 28-31, 33, 39-42 are withdrawn, as being drawn to a non-elected species.
Claims 21-25, 27, 32, 34-38 are examined on their merits herein.
Priority
The instant application is a Continuation of International Application No. PCT/US2019/032274, filed on 14 May 2019, which claims priority from U.S. Provisional Patent Applications No. 62/672,145, filed on 16 May 2018; and 62/838,249, filed on 24 April 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 December 2020, 13 January 2021, 1 June 2021, 25 April 2022 and 21 November 2022, are acknowledged and considered.
Election/Restrictions 
Applicants’ election without traverse of lymphoma as the specific condition related to aging to be treated or ameliorated; and the election of pentadecanoic acid as the specific one or more fatty acids selected from the group consisting of odd chain saturated fatty acids to be administered in the method, for initial examination, in the reply filed on 6 September 2022, is acknowledged. Claims 21-25, 27, 32, 34-38 read on the elected species. Claims 26, 28-31, 33, 39-42 are withdrawn, as being drawn to a non-elected species.
Because the election was made without traverse, the requirement for restriction/election is maintained and is herein made FINAL. 
Claims 21-25, 27, 32, 34-38 have been examined to the extent they read on the elected species: lymphoma as the specific disease to be treated, and pentadecanoic acid as the species of one or more odd chain saturated fatty acids to be administered in the method, and the following objections and rejections are made below. 
Objection to the Claims
Claims 26, 28-31, 33, 39-42, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 26, 28-31, 33, 39-42 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim 22 is objected because the recitation “and problems” in “sleep disorders and problems”, or “gastrointestinal disorders and problems” is unnecessary, and does not add clarity to the claim. Appropriate correction is required.
Claim 22 is objected to because it does not end with a period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 	Claims 21-25, 27, 32, 34-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the treatment of the claimed scope of conditions related to aging, including diseases associated with an inflammatory response or an immune response, or any disease from the list in claim 22, with one or more odd chain saturated fatty acids. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
	Claims 21-25, 27, 32, 34-38 are drawn to a method of treating a condition related to aging comprising administering to a patient in need thereof one or more odd chain saturated fatty acids. Claim 22 lists cancer, inflammation, anemia, hyperglycemia, dyslipidemia, elevated total cholesterol, elevated LDL-cholesterol, hyperinsulinemia, liver disease, iron overload, impaired skin integrity, wound healing, scarring, pain, allergies, sleep disorders and problems, gastrointestinal disorders and problems, Thl-type inflammation, Th2-type inflammation, T-cell dependent B cell proliferation, allergy, asthma, atherosclerosis, autoimmunity, autoimmune diseases, chronic inflammation, chronic obstructive pulmonary disease (COPD), Crohn's disease, cutaneous responses to tissue damage, fibrosis, hematological oncology, metabolic diseases, organ transplantation, psoriasis, pulmonary fibrosis, pulmonary responses to respiratory infections, restenosis, rheumatoid arthritis, sarcoidosis, stromal biology in tumors, systemic lupus erythematosus (SLE), ulcerative colitis, vascular inflammation, and diseases that are driven or exacerbated by one or more factors selected from the group consisting of alpha smooth muscle actin (aSMA), CD40, CD69, collagen I, collagen III, decorin, e-selectin, eotaxin 3 (CCL26), fibroblast proliferation, human leukocyte antigen-DR isotype (HLA-DR), immunoglobulin G, interferon gamma-induced protein 10 (IP-10/CXCL10), interferon-inducible T cell alpha chemoattractant (I-TAC/CXCL11), interleukin (IL)-1, IL-la, IL-2, IL-6, IL-8 (CXCL8), IL-10, IL-17A, IL-17F, keratin 8/81, macrophage colony-stimulating factor (M-CSF), matrix metalloproteinase (MMP)-1, MMP-9, monocyte chemoattractant protein 1 (MCP-1), monokine induced by gamma interferon (MIG/CXCL9), plasminogen activation inhibitor 1 (PAI-1), prostaglandin E2 (PGE2), serum amyloid A, T or B cell proliferation, tissue plasminogen activator (tPA), tumor necrosis factor alpha (TNFa), vascular cell adhesion molecule (VCAM-1), and vascular endothelial growth factor 2 (VEGFR2) as conditions related to aging.
Thus, claims 21-25, 27, 32, 34-38, taken together with the specification, imply that one or more odd chain saturated fatty acids such as pentadecanoic acid or heptadecanoic acid can treat any condition related to aging, any inflammatory disease or any disease associated with an immune response, and any of the diseases specifically listed in instant claim 22. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
Lopez-Otin et al . (Cell 2013, 153, 1194-1217, cited in PTO-892) teach that aging research has advanced in recent years, with the discovery that the rate of aging is controlled, at least to some extent, by genetic pathways and biochemical processes conserved in evolution. Lopez-Otin teaches (Abstract) genomic instability, telomere attrition, epigenetic alterations, loss of proteostasis, deregulated nutrient sensing, mitochondrial dysfunction, cellular senescence, stem cell exhaustion and altered cellular communication, as the hallmarks of aging.
Lopez-Otin teaches (figure 2) genomic instability and telomere attrition, and epigenetic alterations, which can induce epigenetic changes that contribute to the aging process. Lopez-Otin also teaches (figure 3) that failure to refold or degrade unfolded protein can lead to their accumulation and aggregation, resulting in proteotoxic effects.
Lopez-Otin further teaches (Figure 4) metabolic alterations by deregulated nutrient sensing or mitochondrial dysfunction . Lopez-Otin teaches that ROS can contribute to aging.

    PNG
    media_image1.png
    809
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    271
    501
    media_image2.png
    Greyscale

Lopez-Otin further explains the link between cellular senescence, stem cell exhaustion, altered intercellular communication and aging (Figure 5).
Lopez-Otin teaches (page 1206, last paragraph) that a prominent aging-associated intercellular communication is “inflammaging”, i. e. smoldering proinflammatory phenotype that accompanies aging in mammals.
Lopez-Otin teaches (page 1209, left column) that there are many challenges ahead in understanding the complex biological process of aging. Lopez-Otin teaches that 
    PNG
    media_image3.png
    346
    511
    media_image3.png
    Greyscale

In view of the teachings of Lopez-Otin, and the complexity of the mechanisms involved in aging, the genetic predisposition to dysregulation of different pathways that define clinical subgroups of disease, a skilled artisan would view that it is unlikely that the claimed method would be useful for treating the full scope of conditions related to aging encompassed by the instant claim limitations.  Furthermore, as the etiology of the different conditions related to aging is typically multi-factorial, differing from one condition to another, it is unlikely that a skilled artisan would view that a compound of the instant application could be used to treat the full scope of conditions related to aging as claimed.  
 (5) The relative skill of those in the art:
	The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the instant method is effective in treating the full scope of conditions related to aging, and the full scope of diseases of instant claim 22, including diseases associated with an inflammatory response or an immune response as claimed.  
The Specification has provided guidance for (Example 4) for 14 compounds (selected from a library based on predicted efficacy in lowering inflammation in dolphins) being screened for cell-based activities (relevant to multiple aging-associated diseases and diseases that may impact longevity) using twelve different human primary cell systems mimicking various disease states (TABLE 4 - description of primary human cell systems used to screen selected compounds in library). 
The Specification states that [0169] the Diversity PLUS panel allows test agent characterization in an unbiased way across a broad set of systems modeling various human disease states. These systems are designed to model complex human tissue and disease biology of the vasculature, skin, lung, and inflammatory tissues. Quantitative measurements of 148 biomarker activities across this broad panel, along with comparative analysis of biological activities from known bioactive agents, were used to predict and compare the efficacy and function of each selected compound at four concentrations (740 nm and 2.2, 6.7 and 20 pM). 
The Specification explains [0170] that BioMAP systems are constructed with one or more primary cell types from healthy human donors, with stimuli (such as cytokines or growth factors) added to capture relevant signaling networks that naturally occur in human tissue or pathological conditions. Vascular biology is modeled in both a Th1 (3C system) and a Th2 (4H system) inflammatory environment, as well as in a Th1 inflammatory state specific to arterial smooth muscle cells (CASM3C system). Additional systems recapitulate aspects of the systemic immune response including monocyte-driven Th1 inflammation (LPS system) or T cell stimulation (SAg system), chronic Th1 inflammation driven by macrophage activation (lMphg system) and the T cell- dependent activation of B cells that occurs in germinal centers (BT system). The BE3C system (Thl) and the BF4T system (Th2) represent airway inflammation of the lung, while the MyoF system models myofibroblast-lung tissue remodeling. Lastly, skin biology is addressed in the KF3CT system modeling Th1 cutaneous inflammation and the HDF3CGF system modeling wound healing. 
The Specification provides a list (Table 4) as the different cell systems, stimulation, disease relevance, and system description.
The Specification provides in Tables 5-8 data for two compounds, 10-undecanoate and pentadecanoic acid, tested in such cell-based systems. 
While these systems offer qualitative information about the pathways characteristic to diseases, and can help triage compounds with the highest efficacious impact and lowest risk for adverse concerns, allowing for prioritization of therapeutic agents, such systems do not replace the actual testing of compounds in relevant animal models of disease, to determine efficacy in a method of treatment. 
The Specification provides no in vivo efficacy data for treatment of any disease.
The specification does not provide guidance for treatment of broadly claimed conditions related to aging or for all the diseases listed in instant claim with pentadecanoic acid or heptadecanoic acid. 
(8) The quantity of experimentation necessary:
Considering the diversity of conditions related to aging claimed, the complexity of the underlying mechanisms, and the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 21-25, 27, 32, 34-38.

Claims 21-25, 27, 32, 34-38 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. 
This rejection is a written description/possession rejection made to the claims over Applicant’s elected species of lymphoma as a “condition related to aging”.
Claim 21 is drawn to a method of treating a condition related to aging with one or more odd chain saturated fatty acids. Claim 22 lists hundreds of possible conditions related to aging, including cancer. The dependent claims 32, 35-38 recite fatty acids having from 9 to 31 carbon atoms as the one or more odd chain saturated fatty acids administered in the method. Claim 34 recites pentadecanoic acid as the odd chain saturated fatty acids administered in the method.
Thus, the claims, taken together with the specification, implies that administering one or more odd chain saturated fatty acids such as pentadecanoic acid to a patient suffering from cancer “related to aging” will treat said patient. The claims do not recite lymphoma, which is Applicant’s elected species of a disease related to aging to be treated.
There is a level of uncertainty in determining whether administration of one or more odd chain saturated fatty acids such as pentadecanoic acid to a patient suffering from cancer such as lymphoma “related to aging” will treat said patient. 
Kohnken et al. (Frontiers in Oncology 2017, 7 (12), pages 1-11, cited in PTO-892) teaches that animal models of lymphoma are routinely used to evaluate therapeutic agents for efficacy in treating lymphoma. Kohnken details (pages 8-9, also Table 4) murine models of lymphoma currently in use in drug development. Kohnken teaches (page 9) the need to evaluate therapeutic agents in well-chosen animal models of lymphoma. 
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. 
The applicants have claimed a method of a condition related to aging such as cancer with one or more odd number saturated fatty acid. MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. 
 	The Specification lists hundreds of conditions related to aging to be treated; the list is so comprehensive, it covers many pages. Yet, Applicant’s elected species, lymphoma, barely appears in the list and only in parenthesis ([0104], [0130]). There is no example, not even prophetic, aimed at treating lymphoma with any odd number saturated fatty acid, let alone pentadecanoic acid. Based on the Specification and claims, lymphoma (the elected species) does not appear to be the focus of the invention.
 	The Specification contains absolutely no data regarding the effectiveness of pentadecanoic acid or any other odd number saturated fatty acid, in treating lymphoma or any type of lymphoma in particular. The Specification lists a large number of diseases that could be treated with odd number saturated fatty acid, without providing any supporting data. 
The examiner notes Table 5, page 51, where pentadecanoic acid is shown to lower IL-17A, IL-17F and IL-6 in treated systems compared to non-treated controls, the disease systems are listed as asthma, oncology, autoimmunity, allergy. The Specification [0176] states that “fatty acids across multiple pathways were identified in the dolphin metabolome and were predicted to have therapeutic activities relevant to aging-associated diseases, successfully demonstrated disease-modifying activities in human cell systems mimicking a variety of disease states.” It is unclear, however, how the dolphin metabolome data below can translate into efficacy in vivo in treating a disease such as lymphoma.

    PNG
    media_image4.png
    825
    856
    media_image4.png
    Greyscale


Without any experimental data showing that odd number saturated fatty acids are effective to treat lymphoma, simply enumerating lymphoma as one of the hundreds of diseases to be treated, is not enough in terms of amount of guidance and direction needed to satisfy the written description requirement, particularly in light of the high unpredictability in the field and the well-recognized need to evaluate therapeutic agents for efficacy in appropriate animal models of lymphoma, as taught by Kohnken.
The specification does not provide sufficient descriptive support for a method of treating lymphoma with odd chain saturated fatty acids. SMRH:4817-4985-8223.1 The specification does not provide any efficacy data for a method of treating lymphoma with any odd chain saturated fatty acid. 
Considering the state of the art and the high unpredictability in the art as evidenced by Kohnken, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 21-25, 27, 32, 34-38.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 27, 32, 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims are indefinite because it is unclear what is encompassed by the term “a condition related to aging” in claim 21. 
Claim 21 fails to clearly and precisely set forth the manner in which the condition to be treated is “related to” aging. In particular, it is unclear if the treatment of a “condition related to aging” in a subject requires that the subject be an aging patient who also suffers from said condition. Further, it is unclear what the patient population is. What is an aging patient? How many years of age? The Specification does not provide any definition for this patient population. The term “aging” is a relative term; for example, some may consider aging to start even at 25, with the first signs of skin aging, others believe that the aging process starts around 29, others consider that signs of aging are seen around the late 30s. Further, aging may differ for male and females.
Further, neither the claims nor the specification set forth the manner in which the condition to be treated is “related to” aging. It is unclear whether the instantly claimed method is intended for the treatment of aging per se, or for the treatment of diseases resulting from aging, or for the treatment of both aging and the disease/condition. Looking at claims 22, 27, if the condition to be treated is, for example, cancer, are there two types of cancer? A type which is cancer “related to aging”, and another one which is not related to aging? If there are two types, what is the difference between the two types? What is actually being treated? And how is the patient population defined in the claimed method of treatment? The claims fail to clearly or precisely set forth the manner by which the condition is “related to” aging. Absent this information, the claim fails to set forth the metes and bounds of the subject matter for which Applicant is presently seeking protection.
Appropriate clarification of the claim language is required.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “inflammation” and the claim also recites Crohn’s disease, chronic inflammation, vascular inflammation, ulcerative colitis, Th1-type inflammation, Th-2 type inflammation, asthma, atherosclerosis […], which are the narrower statements of the range/limitation.
Further, claim 22 recites the broad limitation “autoimmune diseases” and the claim also recites rheumatoid arthritis, sarcoidosis, autoimmunity, chronic obstructive pulmonary disease (COPD), psoriasis, systemic lupus erythematosus (SLE), which are the narrower statements of the range/limitation. 
Furthermore, claim 22 recites the broad limitation “scarring” and the claim also recites fibrosis, pulmonary fibrosis, which are the narrower statements of the range/limitation.
Further, claim 22 recites the broad limitation “elevated cholesterol” and the claim also recites elevated LDL-cholesterol, which is the narrower statement of the range/limitation.
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant is required to identify all instances of broad/narrow recitations in claim 22.
Correction is required.
Claim 22 is indefinite because it is unclear what is encompassed by the terms listed, and how some of the terms listed are “conditions related to aging”.
Claim 22 is a long list written without any in depth consideration as to what is actually being claimed.  Claim 22 recites cancer as a condition to be treated, but it also recites “hematological oncology”, which is not a disease, but rather a field of medical practice. 
Is “autoimmunity” a disease? If not, why is it listed in claim 22?
Is “wound healing” a disease to be treated, or rather a process (of healing)? If so, why is it listed in claim 22?
Claim 22 further lists cutaneous responses to tissue damage, pulmonary responses to respiratory infections, organ transplantation, stromal biology in tumors, T-cell dependent B cell proliferation, which are not diseases and, as such, listing them along diseases to be treated in claim 22 renders the language of claim 22 indefinite.
Appropriate clarification is required.

Claims 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 24, 25 depend on claim 1 and recite for prophylaxis (claim 24) or for amelioration (claim 25) of a condition related to aging by supporting health. The claims are indefinite because it is not clear what is meant by the recitation “by supporting health”. In a sense, the role of any therapeutic agent is to support health. The claims seem to imply that the subject who is administered the one or more fatty acids is actually healthy. Yet, claim 21 recites treatment or amelioration of a condition related to aging in a patient in need thereof, which implies that the patient suffers from a condition that requires treatment as amelioration of symptoms.
Appropriate clarification of the claim language is required.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 32 is drawn to 

    PNG
    media_image5.png
    87
    663
    media_image5.png
    Greyscale

Claim 32 is indefinite for a number of reasons. First, it seems that the claim recites a range of concentrations, without explaining what are the biological samples used to measured these concentrations are how are they relevant to the claimed method. If the concentration of fatty acids is measured in serum, whose serum is it? If the serum belongs to the patient who was administered one or more fatty acids, the claim should state that.
Further, what is a “red blood cell membrane concentration”? What membrane? What red blood cell? What sample? And how is it related to the instant method?
Furthermore, claim 22 recites “the one or more fatty acids having from 9 carbon atoms to 31 carbon atoms”; yet claim 21 does not recite one or more fatty acids having from 9 carbon atoms to 31 carbon atoms. Claim 21 recites that the one or more fatty acids are odd chain saturated fatty acids. Thus, there is insufficient antecedent basis for the term “the one or more fatty acids having from 9 carbon atoms to 31 carbon atoms” of claim 32, in claim 21.
Moreover, claim 32 recites that a concentration is increased to a certain range of concentrations. It is unclear how the increase is to be measured, as the claim fails to establish a standard or threshold level. In other words, it appears that claim 32 is directed towards measuring levels of biological molecules- namely concentration of fatty acids- in two different biological samples and comparing said levels between the two different biological samples (the result being that concentration is increased); however, the claims fail to clearly establish the origins of the two different biological samples, or the reference or standard by which one would make a comparison of levels of the one or more biological molecules. One wishing to practice the instantly claimed invention would thus not recognize the metes and bounds for which Applicant seeks protection.
For these reasons, the metes and bounds of the present claims cannot be determined and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims. 
Appropriate clarification is required.

Claims 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Each of claims 34-38 depends on claim 21 and recites “wherein the one or more fatty acids having from 9 carbon atoms to 31 carbon atoms”; yet claim 21 does not recite one or more fatty acids having from 9 carbon atoms to 31 carbon atoms. Claim 21 recites that the one or more fatty acids are odd chain saturated fatty acids. Thus, there is insufficient antecedent basis for the term “wherein the one or more fatty acids having from 9 carbon atoms to 31 carbon atoms” of claims 34-38, in claim 21.
Appropriate correction is required.
	Further, claim 38 is indefinite because it is unclear what is meant by “adapted for administration”. Further, it is unclear what is meant by the recitation “form adapted for administration of […] 50 mg fatty acids […] to the patient per 1 kg body weight per day. Claim 38 seems to recite a dose; it should simply recite administration at a daily dose of 0.5 to 50 mg/kg.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-25, 27, 35-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Venn-Watson et al. (US 2017/0266144, cited in IDS)
Venn-Watson discloses (claim 10) a method for treatment of metabolic syndrome (which is encompassed by the genus of metabolic diseases in instant claim 22), fatty liver (which is encompassed by liver disease in instant claim 22), asthma, sleep disturbance/disorder, cancer, elevated serum triglycerides (which is encompassed by dyslipidemia in instant claim 22), hyperferritinemia with iron overload (which is encompassed by iron overload diseases in instant claim 22), which are diseases related to aging of the instant claims, comprising the step of: administering to a patient in need thereof, an effective amount of one or more odd chain fatty acids. Metabolic diseases, liver disease, cancer, sleep disorder, dyslipidemia, iron overload are listed as conditions related to aging in instant claim 22. 
Venn-Watson teaches (claim 13) that the one or more odd chain fatty acids to be administered in the method is heptadecanoic acid, which is an odd chain fatty acid having from 9 to 31 carbon atoms, as in instant claims 32, 35-38.
Thus, the teachings of Venn-Watson related to treatment of the diseases listed above with heptadecanoic acid anticipates instant claims 21, 22, 23-25, 27 (which recites cancer).
The one or more odd chain fatty acids are provided as a pharmaceutical composition in a unit dosage form comprising the one or more odd chain fatty acids and a pharmaceutically acceptable carrier (claim 11, Venn-Watson); the unit dosage form comprises from 0.01 mg to 10000 mg of the one or more odd chain fatty acids or pharmaceutically acceptable salts thereof, as in instant claim 35.
Venn-Watson teaches (claim 14) that the pharmaceutical composition is substantially free from even chain fatty acids, as in instant claim 36.
Ven-Watson administers in the method heptadecanoic acid free from polyunsaturated fatty acids, as in instant claim 37.
Venn-Watson teaches (claim 15) from 2.5 mg to 11 mg of the one or more odd chain fatty acids or pharmaceutically acceptable salts thereof is administered to the patient, per 1 kg of body weight, per day, which satisfies the limitation of instant claim 38.
As such, a method of instant claims 21-25, 27, 35-38 is anticipated by Venn-Watson et al. (US 2017/0266144).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 27, 32, 34-38 are rejected under 35 U.S.C. 103 as obvious over Yang Z. (US 6,214,875, cited in PTO-892).
Yang teaches a method of treating cancer, which is a condition of instant claims 22, 27, with a saturated C15 fatty acid.
Yang teaches that the following branched saturated C15 fatty acids (column 3, lines 37-53)
    PNG
    media_image6.png
    217
    298
    media_image6.png
    Greyscale

are effective anti-cancer agents against a number of different hematological and solid tumor cell lines (Examples 1, 2, column 6, last paragraph, data Tables 1-4).
Yang specifically teaches (column 6, lines 45-66, column 7, lines 1-12) that iso-C15 was active in all tumor cell lines studied. Yang teaches (Table 4) that iso-C15 is effective in vitro against breast cancer, leukemia, prostate cancer, lung cancer, colon cancer, gastric cancer, and hepato carcinoma.
Yang teaches that iso-C15, when administered i.p. 60 mg/kg (Table 5) is an effective anti-cancer agent in vivo in an animal model of human breast carcinoma MCF7 xenografted into nude mice (Example 4B., columns 9-10, results Table 5).
The compound iso-C15 is administered in a form that is substantially free from even chain saturated fatty acids, as in instant claim 36, and free from polyunsaturated fatty acids, as in instant claim 37.
Yang does not teach a method of treating lymphoma “related to aging” with pentadecanoic acid (linear C15:0).
It would have been obvious to synthesize an isomer linear C15:0 of iso-C15 disclosed by Yang, with the expectation that the resulting isomer will retain the anti-cancer properties of iso-C15. Direct structural homologs and positional isomers are prima facie obvious in the absence of unexpected results. A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. See In re Norris, 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970).
Further, it would be obvious to test iso-C15 and pentadecanoic acid (linear C15:0) for their activity against lymphoma, because Yang teaches that iso-C15 is an effective anticancer agent against a variety of hematologic and solid cancer cell lines. Thus, the person of ordinary skill in the art would have tested iso-C15 and its linear isomer, pentadecanoic acid, against lymphoma, with the expectation that the compounds will be effective against lymphoma. Further, determining the therapeutic amount to be administered in the method of treatment, as in instant claim 35, or the daily dose, as in instant claim 38, is a routine part of any method of treatment, and well within the skill of the artisan.
Furthermore, it would be obvious to test iso-C15 and pentadecanoic acid (linear C15:0) for their activity against lymphoma in a sub-population of patients, namely patients suffering from lymphoma and aging, with the expectation that iso-C15 and its linear isomer, pentadecanoic acid, will be effective against lymphoma in this patient subpopulation. 
 	As such, instant claims 21-25, 27, 32, 34-38 are rejected as prima facie obvious.


Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25, 27, 32, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10 of U.S. Patent No. 9,662,306 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of claims 1-2, 4-10 of U.S. Patent No. 9,662,306 anticipates or renders obvious the instant claims.
Claims 1-2, 4-10 of U.S. Patent No. 9,662,306 are drawn to a method of treatment of a hyperferritinemia with iron overload (encompassed by the genus of iron overload conditions related to aging of instant claim 22), with a composition comprising one or more odd chain fatty acids; claim 4 recites heptadecanoic acid as the odd chain fatty acid; claim 5 recites that the composition administered is free from even chain fatty acids, as in instant claim 36; claims 7-9 recite the amount in mg and the dose administered, which are within the ranges in instant claims 35, 38. Thus, there is a clear overlap in the diseases to be treated (iron overload) and in the compounds (heptadecanoic acid as the odd chain fatty acid) to be administered in claims 1-2, 4-10 of U.S. Patent No. 9,662,306 and in the instantly claimed method of treatment.

Claims 21-25, 27, 32, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,022,347 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of claims 1-7 of U.S. Patent No. 10,022,347 anticipates or renders obvious the instant claims.
Claims 1-7 of U.S. Patent No. 10,022,347 are drawn to a method of treatment of type 2 diabetes, elevated fasting plasma glucose, elevated serum triglycerides, and hyperferritinemia (which are diseases under the spectrum of inflammation, or dyslipidemia, or hyperglycemia of instant claim 22) with a composition comprising one or more odd chain fatty acids selected from the group consisting of pentadecanoic acid and heptadecanoic acid; claim 5 recites that the composition administered is free from even chain fatty acids, as in instant claim 36; claims 2, 3, 6 recite the amount in mg and the dose administered, which are within the ranges in instant claims 35, 38. Thus, there is a clear overlap in the diseases to be treated and in the compounds (heptadecanoic acid as the odd chain fatty acid) to be administered in claims 1-7 of U.S. Patent No. 10,022,347 and in the instantly claimed method of treatment.
For similar reasons, claims 21-25, 27, 32, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,449,170 (cited in IDS).

Claims 21-25, 27, 32, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,449,171 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of claims 1-5 of U.S. Patent No. 10,449,171 anticipates or renders obvious the instant claims.
Claims 1-5 of U.S. Patent No. 10,449,171 are drawn to a method of treatment of metabolic syndrome (which are diseases under the spectrum of inflammation, or dyslipidemia, or hyperglycemia of instant claim 22) with a composition comprising an odd chain fatty acid which is pentadecanoic acid, as in instant claim 34, free from even chain fatty acids, as in instant claim 36; claims 3, 4 recite the amount in mg and the dose administered, which are within the ranges in instant claims 35, 38. Thus, there is a clear overlap in the diseases to be treated and in the compounds (pentadecanoic acid as the odd chain fatty acid) to be administered in claims 1-5 of U.S. Patent No. 10,449,171 and in the instantly claimed method of treatment.

Claims 21-25, 27, 32, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-5, 7-10 of U.S. Patent No. 10,238,618 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of claims 1-5, 7-10 of U.S. Patent No. 10,238,618 anticipates or renders obvious the instant claims.
Claims 1-5, 7-10 of U.S. Patent No. 10,238,618 are drawn to a method of treating an anemic condition such as chronic anemia (which is anemia associated with an underlying condition such as inflammation or cancer, which are diseases of instant claim 22) comprising administering a composition comprising one or more odd chain fatty acids selected from the group consisting of pentadecanoic acid and heptadecanoic acid; claim 5 recites that the composition administered is free from even chain fatty acids, as in instant claim 36; claims 3, 8 recite the amount in mg and the dose administered, which are within the ranges in instant claims 35, 38. Thus, there is a clear overlap in the diseases to be treated (chronic anemia under the spectrum of inflammation) and in the compounds (pentadecanoic acid or heptadecanoic acid as the odd chain fatty acid) to be administered in claims 1-5, 7-10 of U.S. Patent No. 10,238,618 and in the instantly claimed method of treatment.

Claims 21-25, 27, 32, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-9 of U.S. Patent No. 10,307,388 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of claims 1-9 of U.S. Patent No. 10,307,388 anticipates or renders obvious the instant claims.
Claims 1-9 of U.S. Patent No. 10,307,388 are drawn to a method of treating inflammation, which is condition related to aging listed in instant claim 22, comprising administering a composition comprising one or more odd chain fatty acids selected from the group consisting of pentadecanoic acid and heptadecanoic acid, and combinations thereof; claim 5 recites that the composition administered is free from even chain fatty acids, as in instant claim 36; claims 3, 7, 8 recite the amount in mg and the dose administered, which are within the ranges in instant claims 35, 38. Thus, there is a clear overlap in the diseases to be treated (inflammation) and in the compounds (pentadecanoic acid or heptadecanoic acid as the odd chain fatty acid) to be administered in claims 1-9 of U.S. Patent No. 10,307,388 and in the instantly claimed method of treatment.

Claims 21-25, 27, 32, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,792,266 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of claims 1-19 of U.S. Patent No. 10,792,266 anticipates or renders obvious the instant claims.
Claims 1-19 of U.S. Patent No. 10,792,266 are drawn to a method of treating metabolic syndrome, diabetes (which are diseases under the spectrum of inflammation, or dyslipidemia, or hyperglycemia of instant claim 22), dyslipidemia (disease of instant claim 22), inflammation, rheumatoid arthritis, a fibrotic disease, iron overload, nonalcoholic steatohepatitis, fatty liver disease (which are liver disease of instant claim 22), which are diseases related to aging listed in instant claim 22, comprising administering a composition comprising 2-methyl pentadecanoic acid; claims 2, 3 recite the amount in mg and the dose administered, which are within the ranges in instant claims 35, 38. Thus, there is a clear overlap in the diseases to be treated in claims 1-19 of U.S. Patent No. 10,792,266 and in the instantly claimed method of treatment.
The therapeutic agent administered in 1-19 of U.S. Patent No. 10,792,266 is a direct homolog 2-methyl vs. 2-H of the instant elected species pentadecanoic acid. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties". In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Conclusion
Claims 21-25, 27, 32, 34-38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627